Citation Nr: 0725273	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for status post right transmetatarsal amputation as a 
result of treatment and hospital care provided by a 
Department of Veterans Affairs Medical Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
March 1968.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The record reflects that the veteran failed to appear, 
without explanation, for a videoconference hearing scheduled 
in August 2006 before an Acting Veterans Law Judge.  He has 
not requested that the hearing be rescheduled.  Accordingly, 
the Board will proceed as if the veteran's hearing request 
has been withdrawn.  See 38 C.F.R. § 20.704(d) (2006) 
(providing that failure to appear for a scheduled hearing is 
treated as a withdrawal of the request).  

A motion to advance this case on the docket was granted by 
the Board in August 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The record shows that two distinct issues, involving separate 
inquiries have at times been conflated.  The only issue for 
which the veteran actually seeks compensation under 38 U.S.C. 
§ 1151 is the additional disability of a right 
transmetatarsal amputation and not amputation associated with 
his left foot or any other disability.  

In the veteran's original claim for compensation benefits 
filed in January 2000, he maintained that he lost the use of 
his right foot with loss of toes as the result of inadequate 
care provided by VA physician Dr. L.M.  The veteran explained 
that he contracted an infection in his toes because the 
"gent in Prosthetics" put plaster of paris on his feet and 
subsequently had trouble getting it off his feet due to the 
fact that he did not use stockings to make the casts for his 
new shoes.  The veteran maintained that Dr. L.M. should have 
given him an antibiotic to get rid of the infection 
underneath his callus instead of continuing to cut the 
callus.

VA treatment records show that the veteran presented in the 
Podiatry Clinic with callus on the distal right great toe and 
second and third toes of the right foot on March 18, 1999.  
Dr. L.M. treated the veteran with debridement of the callus 
and the nails.  An October 1999 renal note noted in passing 
that the veteran had had a reaction to plaster placed on the 
underside of his toes when he was fitted for shoes.  It was 
noted that the veteran was under the care of Dr. L.M. for 
this problem.   An October 1999 podiatry note showed Dr. L.M. 
reported that the veteran had healing sores on the dorsal 
aspect of the first through fourth toes of the right foot.  
Dr. L.M. noted that she debrided a little bit of loose tissue 
off the first and second toes of the right foot.  A November 
1, 1999 podiatry note showed Dr. L.M. indicated that the 
first and second toes were healed but the veteran still had 
an eschar on the dorsal aspect of the third and fourth toes 
with some drainage and odor present.  A November 22, 1999 
podiatry note showed that Dr. L.M. reported that the veteran 
had missed several appointments from November 4 through 19, 
because he was not well, but she noted that the veteran might 
not have received notification of the appointments on time.  
Dr. L.M. indicated that the veteran's right foot had taken a 
dramatic change for the worse with drainage and odor present.  
Dr. L.M. referred the veteran for an evaluation for admission 
to the hospital.  Hospital progress notes show that the 
veteran was started on antibiotics.  A December 1999 rehab 
medicine consult note summarized that the veteran was 
admitted to the VA Medical Center (MC) on November 23, 1999 
for dry, gangrenous toes and cellulitis of the right lower 
extremity, especially toes three and four.  It was noted that 
on November 24, 1999, the veteran underwent a right 
transmetatarsal amputation and was made non-weight bearing on 
that limb.  The veteran was transferred to Kinesiotherapy on 
December 15, 1999, from which he was then discharged on 
January 27, 2000.  Thus, VA treatment and subsequent 
hospitalization were for problems associated with the right 
foot.  

Thereafter, the veteran was hospitalized again from July 13, 
2000 to August 22, 2000.  VA treatment records show that at 
least from May 1999, it was recommended that the veteran 
undergo dialysis, but he declined to go forward with this 
procedure.  During the hospitalization, the veteran finally 
underwent placement of a percutaneous dual-lumen dialysis 
catheter.  The veteran then contracted MRSA [methicillin-
resistant staphylococcus aureus], and he underwent removal of 
the left cephalic vein.  A July 24, 2000 renal note showed 
Dr. K.P. reported that the veteran developed MRSA bacterium, 
first thought due to an infected Shiley, but more likely due 
to septic thrombophlebitis in the left arm.  A July 26, 2000 
renal note indicated that the veteran also underwent an 
insertion of dual-lumen dialysis catheter in the right 
internal jugular vein.  

Thereafter, in an August 31, 2000 statement, the veteran 
reported that he wanted to continue his 1151 claim.  In 
addition, the veteran appeared to make reference to the 
circumstances surrounding the second hospitalization 
discussed above, but he was not always clear with respect to 
the timeline of events.  He claimed that he had poor 
circulation in his leg that required the surgical removal of 
a vein.  He maintained that because of his "surgery" and 
the poor handling of his case, "the surgery" would have 
never occurred.  He maintained that after "the surgery," he 
developed an infection for which he was given antibiotics.  
He indicated that he was told that his kidneys were shutting 
down, that he needed dialysis, and that the only place the 
shunt could be placed was in his neck due to his poor 
circulation.  He noted that because of the staph infection 
that he had acquired, he could not receive his dialysis 
treatment in time.  The veteran reported that the shunt 
placed in his neck had become infected and the shunt was 
removed until the infection had subsided.  He then noted that 
the staph infection in his left arm, which required immediate 
attention, did not get the attention it needed until the 
Albany MC got involved.  The veteran wanted the foregoing 
circumstances added to his 1151 claim.  He, however, did not 
indicate what additional disability, if any, he incurred as 
the result of this second hospitalization. 

In the VA request for a medical opinion, it was noted that 
the veteran had claimed that inadequate care had caused him 
to have "foot amputation and later to have [a] catheter put 
in with subsequent infection."  

In a March 2002 VA medical report, Dr. M.K. noted that the 
question asked was whether any inappropriate care occurred to 
be the cause of the veteran's "additional disability."  Dr. 
M.K. maintained that the veteran had alleged that his 
"disability of amputation of the foot secondary to sepsis 
and cellulitis was due to inadequate care by the Albany VA."  
Dr. M.K. concluded that he could not say with certainty 
whether the veteran's disability of the amputation of the 
foot was caused by inadequate care by the VA.  Dr. M.K. only 
maintained that the circumstances and the nature of the 
succession of the problem prevented him from making a 
definitive determination of inappropriate care by the VA.  

Dr. M.K. reported that he had reviewed the "c-file" and the 
veteran's "entire chart" but made no specific reference to 
any medical records reviewed.  Thus, regardless of the fact 
that VA treatment records were printed and associated with 
the claims files after the fact in July 2002, the Board is 
unable to rule out whether Dr. M.K. accessed additional VA 
treatment records dated prior to the date of the opinion 
electronically.  Specifically, a surgery report showed that 
on April 24, 2001, the veteran underwent a left superficial 
femoral artery to below the knee popliteal in situ bypass.  
The preoperative and postoperative diagnosis was gangrene of 
the left foot.  A surgical note indicated that on May 2, 
2001, the veteran underwent a transmetatarsal amputation of 
the digits of one through five of the left foot.  The veteran 
underwent a revision of the left foot amputation on June 9, 
2001 with further surgery on September 24, 2001 for other 
complications.  Thereafter, the veteran underwent surgery for 
an infected dialysis graft on September 26, 2001.  The 
foregoing records are significant in light of a December 2001 
VA diabetes mellitus examination report that shows that Dr. 
M.K. had knowledge that the veteran had amputation of both 
feet.  The VA medical opinion request does not specifically 
reference which amputated foot the 1151 claim is based upon, 
and Dr. M.K. does not specifically reference the right foot.  
Therefore, it is not clear from Dr. M.K.'s opinion if it was 
based on evaluation of VA treatment or hospital care 
associated with the right foot, left foot, or both, or even 
the hospitalization in which the veteran contracted MRSA.  As 
this appeal is only limited to the events surrounding the 
right transmetatarsal amputation, the extent of Dr. M.K.'s 
evaluation is very relevant.  For these reasons, the Board 
finds that Dr. M.K.'s opinion is inadequate and that a new 
comprehensive medical opinion should be obtained.  

In addition, the veteran should be advised that he should 
provide any evidence in his possession that pertains to his 
claim in accordance with 38 C.F.R. § 3.159(b)(1) (2006).  
Also, in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the veteran should be informed that a 
disability rating and an effective date will be assigned if 
service connection for right transmetatarsal amputation is 
awarded, and an explanation should also be included as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The notice is to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The AMC/RO should submit the claims 
folders, to include a copy of this 
remand, to a physician with appropriate 
expertise for a medical opinion that 
addresses the following questions:  Is 
there a 50 percent or better probability 
that the veteran's right transmetatarsal 
amputation was caused or chronically 
worsened by VA treatment and subsequent 
hospitalization during the period March 
18, 1999, to August 22, 2000, and if so, 
is there a 50 percent or better 
probability that the disability or 
increase in the disability is the result 
of carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
VA in furnishing the treatment and 
subsequent hospital care during that 
period, or due to an event not reasonably 
foreseeable.  The rationale for all 
opinions expressed must be explained.

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

